 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson Electric Company, White-RodgersDivisionandInternational Union,UnitedAutomobile,Aerospace and AgriculturalImplement WorkersOf America (UAW),AFL-CIO. Cases 26-CA-2394 and 26-CA-2510.May 31,1967DECISION AND ORDERMEMBERS BROWN, JENKINS, AND ZAGORIAOn March 21, 1967, Trial Examiner Boyd Leedomissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended dismissal of those allegations.Thereafter,theGeneralCounselandtheRespondent filed exceptions to the Trial Examiner'sDecision, and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Emerson ElectricCompany,White-RodgersDivision,Batesville,Arkansas, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer'sRecommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed, insofar as it allegesviolations not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: The issues in theseconsolidatedcasesare whether Respondent interferedwith, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Labor Management Relations Actthrough certain alleged interrogations and threats and by165 NLRB No. 15granting additional insurance benefits; and Section 8(a)(1)and (3) of the Act byassigningtwo employees to arduousand disagreeable tasks, laying them off, and dischargingone of them.The case was heard before me in Batesville, Arkansas,on October 25 through 27, 1966. On the basis of the wholerecord in the case, my observation of the witnesses on thestand, and the briefs filed in behalf of Respondent and theGeneral Counsel, I make the Findings of Fact andConclusions of Law hereinafter set forth; and recommendthat Respondent be found in violation of Section 8(a)(1) asto certain allegations, that certain others be dismissed,and that the allegations of violation of Section 8(a)(3) as toboth employees involved be dismissed.FINDINGS AND CONCLUSIONS1.THE EMPLOYER AND THE LABOR ORGANIZATIONIfind that the allegations of the complaint are trueconcerning the nature and the volume of business carriedonbyRespondent,and conclude therefrom thatRespondent herein is an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act; suchallegationsare admitted in Respondent's answer.I also find and conclude that the Union named above is alabororganizationwithin the meaning of the Act, a matteralso admitted in Respondent's answer to the complaint.II.THEUNFAIR LABOR PRACTICESA. The Violations of Section 8(a)(1)In its plant at Batesville, Arkansas, Respondent isengaged in the manufacture of electrical thermostaticcontrols and burners for clothes dryers. The employees,300 and more, consisting mostly of women, are notrepresented for the purposes of collective bargaining. Latein November or in December 1965, a campaign was startedinbehalf of the Union named above, Charging Partyherein, to organize Respondent's plant. On February 2,1966, Respondent was advised by a letter from the areadirector of the UAW of the Union's organizing activity.The letter was received by Respondent on February 3 or 4.1.The increasein insurancebenefitsOn February 21, 1966, Respondent announced thefollowing improvements in the employees' insurancecoverage: (1) dependent coverage was extended tohusbands of female employees whereas previously onlywives of male employees were deemed to be dependents;this improvement was made effective February 7,1966; (2)life insurance was increased from $1,000 to $1,500; (3)weekly disability benefits were increased from $20 to $22;and (4) a $100 deductible major medical allowancecovering 80 percent of the cost up to $10,000 was added.Benefits (2), (3), and (4) were made effective as of March 1,1966.The complaintallegesthat these benefits weregranted in violation of Section 8(a)(1) of the Act in that theyinterfered with, restrained, and coerced the employees intheir right to support the Union.Evidence was adduced on behalf of Respondent to showthat before the letter was received advising of the Union'seffort toorganizethe plant, and possibly at a time whenRespondent had no knowledge of such organizationaleffort, Respondent had given consideration to the changein insurancecoverage designated as (1), above, that is theextensionof coverage to treat a husband as a dependent of EMERSON ELECTRIC CO.a female employee. This matter came under consideration,the evidence reveals, by reason of the recently enactedFederal law prohibiting discrimination against womenemployees.If the insurance additions granted had been limited tomaking husbands dependents, under the coverage, therewould have been a closer question whether this benefit,granted unilaterally with knowledge of the Union's interestin the plant, would have constituted a violation. But theother benefits had no relation to the new Federalenactment.Theseotherbenefits,underallthecircumstances includingRespondent'sunquestionedopposition to the Union, seem quite clearly to have beengranted in violation of the Act. I so find and conclude.While it can be said it is settled law that an employer isnotalways foreclosed from announcing or grantingeconomicbenefitsduringaunion'sorganizationalcampaign, it is equally well settled that he cannotannounce such benefits, although previously determinedupon in good faith, for the purpose of causing employeeseither to accept or reject the union; or grant such benefitsunder circumstances that establish or support aninference, that the respondent's action necessarily tendsto interfere with the employees' rights. SeeTrue TemperCorporation,127 NLRB 839.As I have indicated there is evidence tending toestablish that consideration of the "dependent" coverageantedated knowledge of the Union's activity. There isnothing, however beyond the surmise of Respondent'switness John C. Rohrbaugh, to the effect that it would bemost unusual if any such decision to grant the otherincreased benefits would have been made without aconsiderable period of prior planning.Itseems reasonable that if Respondent saw fit tointroduceevidence,asitdid,about the earlierconsiderationof the additional insurance coveragerespecting women's dependents, it would have offered theevidence of earlier planning as to the other benefits.Lacking the offer of such other evidence I conclude therewas none and draw the inference that the decision to grantthe extra insurance benefits hereinbefore designated asitems (2) through (4) was made after Respondent acquiredknowledge of the Union's activity in the plant. I alsoconclude that under the circumstances prevailing whenthe announcement of such additional benefits was made itnecessarily tended to discourage the employees' supportof the Union.Documentary evidence offered by Respondent supportsthe conclusion that the increase in life insurance, theweekly disability benefits, and themajormedicalallowance were late additions to the proposed change ininsurance coverage;and that any substantial planningrelating thereto came after Respondent had received theletteradvisingof the Union's activity among theemployees.Thus while Respondent argues that theadditional benefits, under question, were made as a resultof employee demand as revealed in the tabulation of theresults of an employee survey, a letter of Respondent's Mr.Craig, dated February 4, 1966, addressedtomanagementpeople within the Respondent Company concerning theemployee opinion survey, makes no mention of employeedissatisfaction with insurance coverage, notwithstanding itpurportstoenumerateallofthemore seriousdissatisfactions of the employees. Equally significant isthe paragraph in this same memorandum from Craigindicating that minor changes in the group insurance planhad been discussed but specifying only the change that37would permit employed wives to carry their husbands asdependents. The tabulated report of the results of thesurvey also seems to refute the current contention ofRespondent that the employees were unhappy about theirinsurance, inasmuch as 83 percent of the employees arereported in the tabulation to be satisfied with the groupinsurance.The Craig memorandum is Respondent'sExhibit 24.There is still other evidence indicating that theinsurance benefits, except the one relating to husbands asdependents, came as an afterthought, that is that itreceived consideration only after Respondent's receipt ofthe February 4 letter notifying management of the unionactivity in the plant. Respondent's Exhibit 25 is datedFebruary 5, 1966, and is an intercompany memorandumfrom Craig supplied to others in management indicatingonly the provision that employed wives could carry theirhusbands as dependents and that a "nonduplicationclause on benefits" would be added to theinsurancecoverage. But there are on this typewritten memorandumpenciled notes bearing dates of February 8, 9, and 21referring to the other changes. Respondent's Exhibit 26, aletter dated February 9, 1966, addressed by Respondent totheTravelers Insurance CQmpany refers only to theprovisionforhusbandsasdependentsand thenonduplication clause. Respondent's Exhibit 27 datedFebruary 18, 1966, another letter from Respondent to thesame insurance company, requests the Company toprovide the provisions at the Batesville, Arkansas, plantfor the increase in life insurance, the increase in theweekly disability income, and the major medical plan.The foregoing evidence, and the absence of specificevidence documentary or otherwise tending to showearlier consideration of the additional benefits in lifeinsurance, weekly disability payments, and the medicalplan, quite clearly establish that such benefits came underconsideration and were decided upon only after theCompany knew of the Union's activity. While this lateaddition of these rather substantial benefits, announced asthey were several weeks after the organization campaignhad started within the plant, and after the Company hadreceived formal notice thereof, support the inference thatthe purpose of the announcement was to discourage theemployees' support of the Union, the Act is violated absentany such inference, in that these benefits granted underthe circumstances then prevailing in the plant, in and ofthemselves, regardless of motive, necessarily tend todiscourage support of the Union. I so find and conclude. Inaddition I draw the inference, and find, that theseadditional benefits were granted and announced for the-purpose of discouraging the employees in their support ofthe Union.Accordingly I find and conclude that the granting of theadditional insurance coverage violated Section 8(a)(1) ofthe Act.2.The alleged violation of 8(a)(1) by Supervisor StilwellThe consolidated complaint alleges only two instancesofviolationsofSection8(a)(1)throughemployeeconversations with supervisors. One of these allegations isthat Supervisor J. David Stilwell told employees that itwould be futile for them to select the Union to representthem; and threatened employees with the loss of benefitsand jobs if they selected the Union as their collective-bargaining representative.The evidence adduced in behalf of the General Counselin support of these allegations involves a conversation299-352 0-70-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Stilwell and only one employee, EarlineWheeler.She initiated the union campaign in the plant andremained a strong union adherent.Her testimony is theonly evidenceoffered in behalf of the General Counseldirectlyin supportof the allegedStilwell violation. Shetestified that onApril 27,1966, she met Stilwell in theplant,thathe asked where she was going,and sherespondedthey weregoing to get union cards signed. Shetestified he responded:Well.[cursing]Earline,when are you evergoing to learn that the damn Union is not going to doanythingfor you? Allthey want is your moneyDon't youknow you aregoing to haveto pay yourdues when you are sick,orwhen youare out onstrike?Itwon'tdo you a damnbit of good,if you do get aUnion. The Company hastheir damn rules, and by ...we're going to go by them.If youget a Union,-If youwant to bargain, by ...we'll bargain withyou ... If youwant a 15 cent raise,then we will give you the raise, but...we will takeaway your personal timeWheeler testified in addition thatshe told Stilwell hecould not take away her personal time because there was alaw protecting women, and that Stilwell then told her shewas in for a surprise when the election was over becauseshe would not be around;she then told him she would bearound because"we" meaning the Union,were going towin the election.She testified he then said"You wouldn'twalk off andleave these girls holding the bag, would you?"On cross-examination she testified that the entireconversation was a friendlyone. Thistestimony howevercame only after it was pointed out to her on the witnessstand that the statement that it was a friendly conversationappeared in a pretrial affidavit she had made.As Wheelertestified concerning the conversation withStilwell, setting out with some emphasis his profanity, itseemed to me she was seeking to give the impression thatStilwell spoke with great feeling if not animosity utilizingthe profanity to so characterize his statements. Aftertestifying on cross-examination that the conversation wasa friendly one and that if Stilwell got mad she did not knowit,she again seemed to resort to the purpose ofestablishing that Stilwell'sconversation,with all itscursing,asshe claimed,did reveal animosity orbelligerence,by stating she did not appreciate theconversation at all andadded, "We didn't come to blows."Her suggestion of real hostility, contained in the statement"We didn't come to blows"is a characterization of thenature of the Stilwell conversation not consonant with heraffidavit, and is typical of this witness'tendency to colorher testimony,as I judge it.This attitude is a factor I relyon in discrediting her story where it conflicts with that ofStilwell.Another factoris the discrepency between Wheeler'stestimony and her pretrial affidavit concerning the partthat the two alleged discriminatees in the case, WandaLassiterand Ruby L.Milligan, played in the Union'sorganizational campaign.In her testimony Wheeler sworethat these two women were among the first unionadherents and thatthey helpedher sign up otheremployeesfor the Union.But in her pretrial affidavit,notwithstanding that she setforth thenames of the otherswho had helpedsolicit employees,she failed to nameeither of the two discriminatees;and she made a secondaffidavitfor the GeneralCounsel providing certainsupplementalinformationandmatterspreviouslyoverlooked and did not add these two names.Supervisor Stilwell impressed me as being a fairlycredible witness,and as between his version of the criticalconversations with employee Earline Wheeler, and hers, Icredit Stilwell,as previously indicated.He testified thatthe first conversation he had with Wheeler in which theUnion was mentioned took place on the parking lot, aconversationconcerningwhichWheelerdidnotspecifically testify. There as they met, according to histestimony,she asked him if he wanted to "buy" a unioncard. He responded that he did not but asked if she hadany and she opened her purse and displayed several. Histestimony then indicates that there was a generalconversation about working conditions in the plant.Itwas several weeks following the earlier conversationthat the one took place in the plant about which Wheelertestified in some detail.There is considerable similarity inthe versionsofWheelerand Stilwell concerning thissecond conversation,but also some differences.Stilwelltestified thatWheeler again started the conversation, asthey met,by asking him if he was ready to buy a unioncard,and that the discussion continued about the plantand the Union and other unrelated subjects. Stilwell'srecital about the conversation carries with it a tone ofauthenticityapart from the favorable impression ofreliability the witness gave as he testified.He did not denythat he used profanity but stated he believed he did not,and that if he did it was done unconsciously. Hespecifically denied Wheeler's statement that he ever saidthat Respondent would bargain if necessary but wouldtake away the employees'personal time,acknowledginghowever that they did talk about the personal time and theeffect of Arkansas law on employees'free time. Stilwellalso denied that he told Wheeler she was in for a bigsurprise because she would not be around after the unionelection.He testified that on the contrary she mentionedthat the employer was in for a big surprise that might comethat night.He also gave a completely plausible statementconcerning Wheeler's testimony to the effect he asked herifshewould go away and leave the other womenemployees holding the bag. I credit his version concerningthis statement.Stilwell specifically denied the statements attributed tohim by Wheeler(in her pretrial affidavit that was notadmitted in evidence)that at a meeting near the coffeemachine he said she should get her coffee first becauseshe would not be around much longer but would be behindbars in a big building;and if he had time he would come byand shake hands with her.On the basis of the credible evidence relating toStilwell'sconversationswithWheeler I fail to findanything coercive or intimidating in anything Stilwell said.Itherefore recommend that the allegations of thecomplaint respecting Stilwell's alleged violation of Section8(a)(1) be dismissed.It is unfortunate that one Yvette Mitchum, formeremployee and friend of Wheeler, who was present duringmuch if not all of the critical conversation betweenWheeler and Stilwell, was not called to testify. Hertestimonymight have been helpful in making thecredibility determination between the conflicting stories ofthe witnesses Wheeler and Stilwell.3.The alleged violation of 8(a)(1) by Supervisor CarterThe complaint alleges that Respondent's SupervisorJohn M. Carter interrogated the employees concerningtheir union membership and activities in such a manner as EMERSON ELECTRIC CO.39to interfere with, restrain, and coerce them in their Section7 right to join or notjointhe Union. As in the case of thealleged violation through Supervisor Stilwell, the casemade in behalf of the General Counsel depends largely onthe testimony of the employee Earline Wheeler.On or about April 7, 1966, all of the Respondent'semployees received a form letter bearing such date,addressed "To All Our Employees," and signed by J. C.Atterbury, general manager of Respondent. It is notclaimed that any of the subjectmatter or material set outin this one-page form letter was violative of the Act. Itdealt with problems arising in union organization effortsin a general way and also specifically as to some reportsstated to have come to the attention of management asa resultof the Union's currentactivity.A few days after this letter was received by EarlineWheeler, on April 11, as she testified, she was approachedby John Carter, an assistant foreman. She testified heasked her if she had received the letter and she said shehad; that he then asked what she thought about the Unionand she told him she thought the plant needed one. Thenthere was conversation about the advantages of the Unionand she testified Carter said " . . . if I didn't like my job,why didn't I get me another one, or why didn't I quit." Sheasked if he wanted her to and he said, as he testified,"No." She then told him she had been for the Union for' 5years and since he now knew it, did it make any differenceand he said, "No." There was a discussion about the costto the members of a union and when she advised him theunion organizers had not discussed the cost with herCarter "acted real mad." The General Counsel's caserestsessentiallyon this conversation as related byWheeler on the witness stand.Carter's version of the conversation differs somewhat.His story is in agreement that the conversation startedover the letter that was mailed to each employee. Hetestifiedhe asked her if she had any questions orcomments on the letter and that she responded, "Well, youwouldn't really want me to tell you, would you? ... I couldtell you a bunch of lies, but you wouldn't believe them anyway, would you?" Carter responded that he guessed hewouldn't believe the lies but told her if she had anything totell him to go ahead and do it. He testified that she thensaid she thought the letter was very stupid and felt that ithad been written directly to her; she had never tried to getany cards signed inside the plant; she didn't feel like shehad any security; she wasn't being paid enough; and therewas discussion about various transfers she had had fromone job to another within the plant.This conversation, as Carter testified, led to herstatement that if she was ever reassigned to work on gaugevalves she would quit which prompted him to say "Well, ifIdidn't likemy job I would quit." To which sheresponded: "Wait just a minute. Let me get this straight.Are you telling me to quit and get another job?" That hethen said, "No. I, myself, would quit if I didn't like myjob." She then indicated that there were two different jobsshe could get. He also testified that she told him anotherleadman had asked her if she had signed a card, that shedidn't feel it was any of his business and asked Carter if hedid, to which he responded in the negative. He alsoacknowledged that he told her he responded in thenegative. He also acknowledged that he told her he didn'tthink the Union "could help us any." Carter testified atconsiderable length about other matters discussed in theconversation. He testified in greater detail thenan Wheelerdid. He specifically denied, and I credit his denial, that heever said to her "If you don't like working here, why don'tyou go some place else?"While the essential differences in the testimony ofWheeler and Carter may not be tremendously significant,I gained the impression as I listened to the testimony, andas I carefully reviewed it from the record, that the report ofCarter as to what was said and what occurred was themore accurate and reliable recital. I therefore credit histestimony as against Wheeler's, as I did in the case ofSupervisor Stilwell. The point of most significance in thisresolution of credibility would relate,itseemstome, toWheeler's testimony that Carter in effect invited her to geta job someplace else. Having credited the Carter version, Ifind that in this connection he said essentially what hetestified to, that is that when she complained aboutincidents arising in her employment he had stated to herthat if he didn't like his job he would quit. I fail to find inthis part of the conversation, and certainly fail to findanything else in either her version or his, that could bedeemed a threat or an interference or coercion, related toher well-known adherence to the Union.The finding and conclusion I have made that Carter'sconversation with Wheeler was not violative of the Act, ismade against the background of Respondent's undisputedopposition to the Union and the admission that in itscampaign there was a somewhat systematic though notextensive effortmade through supervisors to contactemployees at their work stations and to make known tothem management's position that it preferred not to have aunion in the plant. I have also taken into account thememorandumof"do'sand don'ts" circulated byRespondent to all its supervisors setting forth in somedetail what they could lawfully do, and could not do, in thecampaign of opposition to the Union. I have alsoconsidered the blandadmissionmade by DonaldSnodgrass,manager of the controls division, tuckedsomewhat unobtrusively into his cross-examination, that atamanagement meeting there was a discussion aboutfinding out as much as possible about the Union ". . . andwho was for it and who was not." In this cross-examinationCarter had been asked whether at themanagement meeting Earline Wheeler had been discussedand Carter had responded, "It was precisely more on thethings that management was expecting to do or not do sowe would not intimidate Union activities in any fashion inour plant." Then came the question whether there wasdiscussion of a purpose to find out who among theemployees was for and who was against the Union; and thewitness answered "Yes." If this answer "Yes" should bedeemed as substantial evidence on the part ofmanagement to find out in one way or another who of theiremployees was for and who against the Union, it would atleast tend to establish a purpose of unlawful surveillance.But the answer can hardly be regarded of serious portentin the situation present here. For as I view the evidence,there is really no substantial proof of any unlawfulintrusionby management into the employees' right tosupport the Union. I deem it significant that in severalmonths of activity by the Union only one employee of morethan 300 was produced to testify concerning allegedunlawful interrogation, threats, or promises; and this onewitness was by her own admission the mainstay of theUnion and one who, as was noted even during the course ofthe hearing, displayed some inclination to embellish herknowledge, in her testimony.Inasmuch as I fail to find evidence of violation ofSection 8(a)(3), as to the two employees hereinbefore 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed,as hereafter appears, and find no violation ofSection 8(a)(1),except as to the grant of additionalinsurance benefits,itisa reasonable conclusion, asrevealed by the record, that Respondent, preferring not tohave a union in its plant,opposed it,but in a mannerintended to be lawful and actually in a way countenancedby law except for the grant of extra insurance. Thus itfollows that as far as this record discloses, there wassubstantialand good-faith implementationof the "do's anddon'ts" issued to the supervisors by the Company.Without exception the witnesses in supervisory positionswho testified in Respondent'sbehalf impressed me, insomewhat varying degrees, as being conscientious andquite forthright persons.For all the reasons set forth above I recommend that theallegationsof the complaint that Supervisor CarterviolatedSection 8(a)(1) by unlawful interrogation ofemployees be dismissed.B.The Allegationsof 8(a)(3)1.Wanda LassiterThe complaint alleges that Respondent,because ofWanda Lassiter'sunion activity,laid her off from aboutJuly 26 to July 28, 1966, and from about September 12,continuing to the date of the issuance of the complaint,September 20, 1966. At the hearing the complaint wasamended to allege that after issuance,Respondentdischarged Lassiter because of her union activity. I findand conclude that the evidence adduced on behalf of theseallegations does not predominate in their favor,and that onthe contrary Lassiter was on sick leave from time to timeand finally discharged because of a persistent case ofcontact dermatitis that could not reasonably be controlledso long as she worked in the plant.Lassiterfirstwent to work for Respondent onNovember 19, 1962, and quit on April 4, 1963. She wasrehired on April 26, 1965, was laid off because of a lack ofwork on June 25, 1965, and was recalled on September 27,1965. On this date until her discharge on October 3, 1966,she worked steadily except for intermittent medical leavesof absence. There is no evidence that the employee wasever laid off except when she was given leave to visit adoctor or was put on leave of absence on a doctor'srecommendation,because of her dermatitis.Lassiter had interviewed her private physician as earlyas August 1965 because of the rash on her hands, whichwas later determined to be contact dermatitis resultingfrom her exposure to cleaning fluids in Respondent'splant.When the condition kept recurring, and Lassiterreported it to Respondent, she was sent to a companyphysician.Thenasaresultofthedoctor'srecommendations Lassiter was given 6 weeks of sick leaveduring which time she drew workmen's compensation.When she returned to work at the end of the sick leave thedermatitis recurred on her second day of employment andagain she was put on sick leave.The evidence reveals that the decision had been madeon August 3, 1966, when Lassiter was given the 6 weeks'leave of absence ending September12, 1966,to terminateher employment if the dermatitis recurred on her return towork at the end of the leave period; and that she wouldhave been terminated when it did recur on her second dayof employment except for the company policy not todischarge an employee during the period of a job-relateddisability.Thus the discharge came at the end of thesecond leave period when the medical report indicatedthat thedermatitishad cleared up. As early as August 2,1966,Doctor Bob Slaughter, who had been treatingLassiter,issuedhiswrittenreportafterrepeatedtreatment,advising her and Respondent that she shouldseek other employment.The theory of the case in behalf of the General Counselis that Respondent could have assigned Lassiter to somejob where there would be no exposure to the cleaning fluidthat caused her disability,and that such assignment wasnot given to her because of her union activity. Theevidence however does not support the theory. In the firstplace Lassiter's union activity was as slight as any unionadherent's activity could possibly be. There is no clearproof in the record as to just when her union allegiancecame to the attentionof anyresponsible person inmanagement.There is no direct evidence that her unionconnectionhad anything whatever to do with herdischarge,and nothing of substance to support aninference to such effect. It would seem strange that sheout of over 300 employees, mostly women, would havebeen selected for dismissal because of her union activity,whena primevictim for the unlawful purpose, such asEarlineWheeler, was available. If Respondent had inmind any such wrongful purpose as showing otheremployees that dismissal would result from supporting theUnion,it isnot probable they would have selected eitherLassiter or Milligan, the other alleged discriminatee.The evidence reveals two principal thrusts on behalf ofthe General Counsel to relate Lassiter's unionactivity toworkassignmentswhere she would be exposed to thecleaning fluid that was causing her dermatitis. The firstinvolves the assignments given her immediately followingher return to work on July 19 after treatment. She hadreceived and carried to Respondent the doctor's reportthatshewas suffering from job-connected contactdermatitiscausedbyanunknown chemical, andinstructing her to return to the doctor's office daily for aweek.When she returned to work her Supervisor JohnCarter took her off the manifold line where she had beenworking and put her on the Dennison press where therewas little if any exposure to the cleaning fluid Mozel,which Lassiter and others then suspected, or were evenquite sure, was causing her difficulty. After working aweek on the Dennison press she was reassigned to themanifold line where there was some exposure to thecleaning fluid.Thisreassignment,as Cartertestified and there is nodispute about it in the evidence,was made at the instanceof his supervisor, Don Snodgrass, as the doctor wantedLassiter to resume her normal duties, thus enabling him toascertain if she there came in contact with the chemicalcausing her dermatitis. Lassiter however felt, and it isimplicit in her testimony, that the reassignment back towork where she would be exposed to Mozel was inretaliationfor her support of the Union, and to helpestablish cause for her discharge because of her unionsupport, under the pretext of physical disability. Thus shetestified,thatinsubsequentconversationswithSnodgrass, her union activity was discussed. According toher own testimony, however, she attributes nothing toSnodgrass that constitutes either a threat or a promise,relating to unionism,or that tended to establish in anydegree that there was discrimination against her becauseof her union activity. She testified that Snodgrass invitedher to come to his office to take 5minutesto tell her all thereasonswhy she was for the Union. He testified that this EMERSON ELECTRIC CO.was not precisely what was said, but that in the generalconversation where many subjects were discussed headvised her to feel free to discuss the Union with him atany time. I credit his version and also his positive denialthat he ever told her she would never be dischargedbecause of her dermatitis.It isnot at all probable that anysupervisor would make sucha statement,when in fact theCompany had let other employees go for this disability.The second principal effort to relate the Union toLassiter's discharge had to do with previous cases ofdermatitis in the plant involving other employees. Thustherewas considerable evidence introduced, includingsome record evidence, concerning the cases of MelbaWest and Oma Lee Mitchell. The testimony of Lassiterand the cross-examinationconducted in behalf of theGeneral Counsel of management witnesses are intended toestablish disparity of treatment of Lassiter in that whenWest and Mitchell developed dermatitis in the plant theywere sent by the Company to a dermatologist, and alsothat special efforts were made to find workassignmentsthat would relieve them of the exposure to the chemicalcausing their condition. It is clear however that both weredischarged on account of the dermatitis. Contrary to thepurpose for which General Counsel offered this evidence,Ifind and conclude that it strengthens Respondent'sdefense. Thus, it is clear from the record that dermatitis isa condition contacted by some persons in the plant,wherever assigned, and that special treatment cannotrelieve such persons of the ailment. The histories of theemployees West and Mitchell seem to me to establish thatthere was nothing more to be done for Lassiter than to lether go and they definitely set up precedent for dismissalby reason of dermatitis at times when therewas no unionactivity whatever in the plant.On all the evidence bearing on the Lassiter case I findand conclude that: (1) Lassiter had a constantly recurringcase of dermatitis that appeared at various workstations,some of which involved only slight exposure to theobjectionable chemical, and in Respondent'scontinualinterchange of employees,amongall tasks, to keep inbalance the varying flow of production of integral parts ofits product (and the widespread use of Mozel throughoutthe plant) it was impractical to tryto assignLassiter to ajob that would prevent her dermatitis; (2) themanner inwhich Lassiter was dealt with was reasonable and herphysical condition was just cause for her dismissal andwas in fact the reason why she was discharged; (3)Lassiter'sunionconnection was onlyminimal and noreason appears in the evidence why she among more than300 employees would be selected for discharge on anyunion-based consideration; and thereisno substantialevidence on which to draw on inference that Lassiter wasdischarged because of her union activity. It is for all thesereasons I recommend that the allegations of the complaintrespecting Lassiter be dismissed.2.Ruby L. MilliganThe complaintallegesthat because of RubyMilligan'sunion activity Respondent assigned her arduous anddisagreeable tasks for periods from July 11 to 18 andAugust 29 to the date of the issuance of the complaint, thatisSeptember 20, and laid her off on July 18, all in 1966.Thereisno substantialevidence to support any of theseallegationsor any other discriminatory action against theemployee. I therefore recommend that the allegations ofthe complaint with respect to her be dismissed.41RubyMilligan'stestimonyrevealsremarkableuncertainty as to dates when her work assignments werechanged in the plant, the periods that she performedcertain work, dates when she visited the doctor's office,the date she signed the union card, the number of unionmeetings she attended, the number of people she signedup as union members, when she wore a union button in theplant, and when she ceased to wear it; and in some parts ofher story she displayed an evasive and argumentativeattitude;allofwhich detract substantially from theprobative value of her testimony.But this circumstance is not the only weakness in theproof of the allegations respecting discriminationagainstMilligan. For the record is almost totally devoid of proof ofessentialelements of the violation. Thus, the record quiteclearly establishes that long before there was any unionactivity in the plant Milligan had been transferred from jobto job without complaint, in transfers of essentially thesame nature as those she claimed were discriminatory,when made after the Union began its organizationalcampaign; the periods when she was off work, and whichare alleged to have been for discriminatory reasons, wereactuallysickleavebasedonherown doctor'srecommendations to Respondent; long before she wasengaged in any union activity (as early as February 1965and the union campaign did not start until December 1965or January 1966) she had been formally notified, in writing,of her deficient performance and bad attendance record,and was told she would have to improve or be terminated;there is no substantial proof that any of the persons inmanagementwho were responsible for putting her on sickleave had any knowledge of her union activity; her unionactivitywas minimal;credible documentary evidenceestablishesthatshewasagainwarned of poorperformance; and at the time of the hearing she was backon the job following 6 weeks' sick leave granted to herbecause her own doctor could not say with any certaintywhether her chronic back condition was temporary or oflonger duration.Inaddition to these deficiencies in the evidencerespecting the allegations of unlawful discriminationagainst her, there is nothing in the case to indicate thatRespondentwould selectMilliganas the victim ofdiscriminatory action out of more than 300 employees,about half of whom Milligan testified had worn unionbuttons in the plant. It appears from the record quiteclearly thatMilligan has suffered from a chronic backcondition antedating by a year or more any union activityin the plant, that this has been partly responsible for a verybad record of absenteeism and tardiness, that because ofher physical condition she was put on sick leave forperiods that are now only claimed by her to be because ofher union activity without any substantial support for theclaim. It is for these reasons I have recommended that thecomplaint, as to Milligan, be dismissed.THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice violative of Section 8(a)(1) ofthe Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding,Irecommend that Emerson ElectricCompany, White-Rodgers Division, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership of their employees inInternational Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW),AFL-CIO, or any other labor organization, by granting orpromising any additional insurance or other economicbenefits.(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activity for thepurposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its usual place of business, copies of theattached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for Region26 , after being duly signed by authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.2IT IS FURTHER RECOMMENDED that any allegation ofunfair labor practice, not herein found, be dismissed.'In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In thefurther event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "2In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 26, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership of ouremployeesinInternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America(UAW), AFL-CIO, or any otherlabor organization,by granting or promising anyadditional insurance or other economic benefits.WE WILL NOT in any like manner interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the above-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activity for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.EMERSON ELECTRICCOMPANY,WHITE-RODGERSDIVISION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161